Exhibit 10.23

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THIS
NOTE MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED EXCEPT IN
COMPLIANCE THEREWITH.

THIS DEBT INSTRUMENT IS BEING ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (“OID”)
WITHIN THE MEANING OF SECTION 1273(a) OF THE UNITED STATES INTERNAL REVENUE CODE
OF 1986, AS AMENDED (THE “CODE”). THE HOLDER MAY OBTAIN THE “ISSUE PRICE”, THE
AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE “ISSUE DATE” AND THE YIELD TO MATURITY OF
THIS DEBT INSTRUMENT BY SUBMITTING A REQUEST FOR SUCH INFORMATION TO: THE
ISSUER, C/O WELSH, CARSON, ANDERSON & STOWE, 320 PARK AVENUE, SUITE 2500, NEW
YORK, NEW YORK 10022.

 

No. 1    $5,000,000

VALERITAS, INC.

DUE September 8, 2021

THIS NOTE (this “Note”) is a duly authorized issue of notes of Valeritas, Inc.,
a Delaware corporation (the “Issuer”), designated as its 10% Notes Due
September 8, 2021 (the “Maturity Date”), in an aggregate principal amount of
Five Million U.S. Dollars (U.S. $5,000,000) (the “Note”).

FOR VALUE RECEIVED, the Issuer promises to pay to WCAS Capital Partners IV,
L.P., a Delaware limited partnership (“CP IV”), or a transferee thereof
(together with CP IV’s successors and transferees, the “Holder”), the aggregate
principal sum of Five Million U.S. Dollars (U.S. $5,000,000) on the Maturity
Date and to pay interest (each, an “Interest Payment”) on the principal sum
outstanding from time to time under this Note (the “Outstanding Principal
Amount”). Interest on this Note will accrue at the rate per annum equal to 10%
and will be due and payable in cash in arrears each June 30 and December 31
(each an “Interest Payment Date”), commencing with December 31, 2011. If the
Issuer fails to pay any Outstanding Principal Amount and any interest thereon
when due, at maturity, on redemption, upon acceleration or otherwise (the amount
of such payment, a “Payment Amount”), then any portion of the Payment Amount
shall bear interest, payable on demand, at a rate per annum equal to 12% (or, if
less, the maximum interest rate then permitted by applicable law) from the due
date thereof (whether at maturity, upon acceleration or otherwise) until paid in
full in cash.

Interest will be computed on the basis of a 360-day year of twelve 30-day
months. If an Interest Payment Date is not a Business Day, then the Interest
Payment otherwise payable on such Interest Payment Date shall be due and payable
on the Business Day immediately following such Interest Payment Date. Interest
Payments will be paid to the Person in whose name this Note is registered on the
Notes Register on the Business Day prior to the applicable payment date. The
Issuer shall maintain the Notes Register at its principal office in which it
shall provide for the registration of Notes and of transfers and exchanges
thereof.



--------------------------------------------------------------------------------

This Note is subject to the following additional provisions:

ARTICLE 1

DEFINITIONS

For purposes of this Note, the following terms shall have the following
meanings.

“Affiliate” shall mean, with respect to a Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, such first
Person. “Control” shall mean, with respect to a Person, possession by another
Person, directly or indirectly, of the power to direct or cause the direction of
the management or policies of such first Person, whether through the ownership
of voting securities, by contract or otherwise. The words “Controlling” and
“Controlled” have correlative meanings. Without limiting the generality of the
foregoing, a Person shall be deemed to be “controlled” by another Person if such
other Person possesses, directly or indirectly, power to vote 10% or more of the
securities having ordinary voting powers for the election of directors, managing
general partners or equivalent governing body of such Person.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

“Capitalized Lease Obligation” means, with respect to any Person, the
obligations of such Person as lessee under a lease (or other similar
arrangement) which at the time would be required to be capitalized on a balance
sheet of such lessee in accordance with GAAP; and, for the purposes of this
Note, the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Equivalents” shall mean investments in (i) certificates of deposit, time
deposits, eurodollar time deposits and other interest bearing deposits or
accounts (including, without limitation, money market accounts) with any United
States commercial banks (including, without limitation, United States branches
of foreign banks) having, or whose parent corporation has, a combined capital
and surplus of at least $500,000,000, which mature within one (1) year from the
date of investment, (ii) obligations issued or unconditionally guaranteed or
insured by the United States government, any agency or instrumentality thereof
and backed by the full faith and credit of the United States government, which
obligations mature within one (1) year from the date of investment, (iii) direct
obligations issued by any United States state or political subdivision thereof,
which mature within one (1) year from the date of investment and have a rating
of at least A-2 from Standard & Poor’s Corporation or P-2 from Moody’s Investors
Service on the date of investment or (iv) commercial paper which has a rating of
at least A-1 from Standard & Poor’s Ratings Group, a division of McGraw Hill,
Inc., or any successor, or P-2 from Moody’s Investors Service, or any successor,
on the date of investment.

 

2



--------------------------------------------------------------------------------

“Change of Control” means (a) a merger or consolidation involving the Issuer or
a sale, exchange, conveyance or other disposition of voting securities of the
Issuer to a person or “group” (within the meaning of Section 13(d)(3) of the
Exchange Act), in a single transaction or series of related transactions, if, as
a result of such merger, consolidation, sale, exchange conveyance or other
disposition, the stockholders of Issuer immediately prior to such merger,
consolidation, exchange, conveyance or other disposition (determined at the time
of the first of such series of transactions) beneficially own (within the
meaning of Section 13(d)(3) of the Exchange Act) less than a majority of the
voting power of the Issuer (or, if applicable, successor to the Issuer or
acquiring entity (or parent thereof)) immediately after such merger,
consolidation, sale, exchange, conveyance or other disposition or series of such
transactions; (b) any person or “group” (within the meaning of Sections 13(d)(3)
of the Exchange Act), other than the Permitted Holders is or becomes the
beneficial owner, directly or indirectly, a majority of the total voting power
of all of the issued and outstanding Equity Interests of the Issuer entitled to
vote for the election of directors of the Issuer; (c) a single transaction or
series of related transactions pursuant to which any person or “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) acquires all or
substantially all of the Issuer’s assets determined on a consolidated basis,
including through the purchase of equity securities of one or more Subsidiaries
of the Issuer (it being understood that a sale (or multiple related sales) of
one or more Subsidiaries of the Issuer (whether by way or merger, consolidation,
reorganization or sale of all or substantially all of the Subsidiaries’ assets
or securities) which constitutes all or substantially all of the consolidated
assets of the Issuer shall be deemed a sale of substantially all of the assets
of the Issuer for purposes of this definition); and (d) any person or “group”
(within the meaning of Section 13(d)(3) of the Exchange Act), other than any of
the Permitted Holders, shall succeed in having a majority of its or their
nominees elected to the Board of Directors of the Issuer.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income of the Issuer for such period, plus (b) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for,
without duplication, (i) total interest expense; (ii) the provision for taxes
based on income or profits; (iii) the total amount of depreciation and
amortization expense; (iv) the amount of management, monitoring, consulting,
transaction and advisory fees paid or accrued during such period to the Sponsors
in accordance with the Management Agreement; and (v) non-cash expenses related
to goodwill, trademarks and other intangible asset impairment; and minus (c) to
the extent added in determining Consolidated Net Income for such period, the sum
of the following for such period (without duplication): (1) interest income for
such period and (2) other non-cash income or gains.

“Consolidated Net Income” means, for any period, with respect to any Person and
its Subsidiaries on a consolidated basis, net income as determined in accordance
with GAAP; provided that Consolidated Net Income for any such period shall
exclude, without duplication,

(i) any net after-tax extraordinary, unusual or non-recurring gains, losses or
charges;

(ii) the cumulative effect of a change in accounting principle(s) during such
period;

 

3



--------------------------------------------------------------------------------

(iii) any net after-tax gains or losses realized upon the disposition of assets
outside the ordinary course of business (including any gain or loss realized
upon the disposition of any Equity Interests of any Person) and any net
after-tax gains or losses on disposal of disposed, abandoned or discontinued
operations;

(iv) equity-based awards and compensation expense, non-cash compensation
charges, including any such charges arising from stock options, restricted stock
grants or other equity-incentive programs;

(v) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness; and

(vi) effects of any adjustments in the inventory, property and equipment,
software, goodwill, other intangible assets, in-process research and
development, deferred revenue, debt line items and any other noncash charges
resulting from the application of purchase accounting in relation to any
consummated acquisition or the amortization or write-off of any amounts thereof.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate stated balance sheet amount of Indebtedness of the Issuer and its
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP, minus (b) the aggregate amount of cash and Cash
Equivalents (in each case, free and clear of all Liens) included in the
consolidated balance sheet of the Issuer and its Restricted Subsidiaries as of
such date; provided, that Consolidated Total Debt shall not include Indebtedness
in respect of (i) any letter of credit, except to the extent of unreimbursed
amounts under standby letters of credit or (ii) obligations under Swap
Contracts.

“Default” shall mean any of the events specified in Section 11.01, which after
the giving of notice or the lapse of time set forth in Section 11.01, or both,
would constitute an Event of Default.

“Disposition” means with respect to any Property, any sale, lease, sale and
leaseback, assignment (other than an assignment for security), conveyance,
transfer or other disposition thereof, and the terms “Dispose” and “Disposed of”
shall have correlative meanings.

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control, Initial Public Offering or asset sale so long as any rights
of the holders thereof upon the occurrence of a Change of Control, Initial
Public Offering or asset sale event shall be subject to the occurrence of the
Maturity Date), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, or (c) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety one (91) days after the Maturity Date.

 

4



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, shares of capital stock
(or other ownership or profit interests in), limited liability company
interests, membership interests or other equivalents of such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in),
limited liability company interests, membership interests or other equivalents
such Person, securities convertible into or exchangeable for shares of capital
stock (or other ownership or profit interests in), limited liability company
interests, membership interests or other equivalents of such Person or warrants,
rights or options for the purchase or other acquisition from such Person of such
shares (or such other interests), and other ownership or profit interests in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination.

“Events of Default” has the meaning set forth in Section 11.01.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Guaranty” or “Guaranteed,” as shall mean any agreement, undertaking or
arrangement by which any Person guarantees or otherwise becomes or is
contingently liable upon the Indebtedness of any other Person (other than by
endorsements of instruments in the course of collection). The amount of any
Guaranty hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the obligations in respect of which such
Guaranty is made.

“Holder” has the meaning set forth on the first page of this Note.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accrued expenses and trade accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capitalized
Lease Obligations of such Person, (h) the face amount of all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (j) all net
obligations of such Person under interest rate protection, swap agreements and
collar agreements (such obligations to be equal to the termination value of such
agreement giving rise to such obligation that would be payable by such person at
such time) and (k) Disqualified Equity Interests.

“Indemnitee” has the meaning set forth in Article 20.

 

5



--------------------------------------------------------------------------------

“Initial Public Offering” shall mean the initial public offering of the common
stock of the IPO Issuer.

“Interest Payment Date” has the meaning set forth on the first page of this
Note.

“Interest Payment” has the meaning set forth on the first page of this Note.

“Investment” shall mean, with respect to the Issuer or any of its Restricted
Subsidiaries, any loan, advance or extension of credit (other than to customers
in the ordinary course of business) by such Person to, or any Guaranty or other
contingent liability with respect to the Equity Interests, indebtedness or other
obligations of, or any contributions to the capital of, any other Person, or any
ownership, purchase or other acquisition by such Person of any interest in any
Equity Interests or other securities of such other Person. The amount of any
Investment shall be the original principal or capital amount thereof, less all
returns of principal or equity thereon and other cash returns thereof, less all
liabilities expressly assumed by a Person (other than the Issuer or any of its
Subsidiaries) in connection with the sale of such Investment and shall, if made
by the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment.

“IPO Issuer” shall mean the Issuer or any parent company of the Issuer.

“Issue Date” means September 8, 2011.

“Issuer” has the meaning set forth on the first page of this Note.

“Leverage Ratio” means as of the any date of determination, the ratio of
(a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for the
four consecutive fiscal quarter period most recently ended for which financial
statements described in Section 5.01(a) or (b) of the Issuer are available.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
negative pledge or other agreement not to pledge, charge, security interest,
title retention agreement, levy, execution, seizure, attachment, garnishment or
other encumbrance of any kind in respect of such property, whether created by
statute, contract, the common law or otherwise, and whether or not choate,
vested or perfected.

“Management Agreement” shall mean that certain management agreement dated as of
September 8, 2011 between the Sponsor and the Issuer, as the same may be
amended, modified or replaced from time to time following the Issue Date.

“Mandatory Redemption Date” has the meaning set forth in Section 2.01(b).

“Material Adverse Effect” shall mean any material adverse effect upon any of the
following: (a) the business, assets, properties, liabilities, financial
condition, or results of operations of the Issuer and its Restricted
Subsidiaries on a consolidated basis, taken as a whole, or (b) upon the binding
nature, validity, or enforceability of the Notes, or (c) the ability of the
Issuer and its Restricted Subsidiaries to perform the payment obligations under
the Notes.

 

6



--------------------------------------------------------------------------------

“Maturity Date” has the meaning set forth on the first page of this Note.

“Net Proceeds (Asset Sales)” shall mean, with respect to any sale or other
disposition of material assets (excluding any asset disposition permitted by
Section 6.02 (other than clause (j) thereof)) by the Issuer or any Restricted
Subsidiary, the positive difference between (a) the aggregate amount of cash or
Cash Equivalents received (including proceeds of insurance paid with respect to
lost or damaged assets, awards arising from condemnation of assets or taking by
eminent domain and including by way of sale or discounting of a note,
installment receivable or other receivable (but, in each case, only as and when
received)), and (b) the sum of (i) all legal, title and recording tax expenses,
commissions and other reasonable fees and expenses (including, without
limitation, attorneys’ fees, accountants’ fees, consultant fees’, investment
banking fees, brokerage fees and commissions), incurred in connection with such
event or the procurement of any such cash or Cash Equivalents and all federal,
state, provincial, foreign and local taxes required to be paid or accrued as a
liability as a consequence of such event, (ii) all payments made by the Issuer
or its Restricted Subsidiaries on any Indebtedness which is secured by the
assets subject to such asset sale or other disposition in accordance with the
terms of any Lien upon or with respect to such assets or which must by the terms
of such Lien, or in order to obtain a necessary consent to such asset sale or
other disposition or by applicable law, be repaid out of the proceeds from such
asset sale or other disposition, (iii) any reasonable reserves established in
connection therewith, (iv) reasonable holdbacks and (v) indemnity obligations
(fixed or contingent) relating thereto.

“Note” has the meaning set forth on the first page of this Note.

“Noteholders” means the registered Holders from time to time of the Notes.

“Notes Register” means the register maintained by the Issuer, which includes a
list of the names and addresses of each Holder, as well as the Outstanding
Principal Amount and interest amount owing to such Holder from time to time. The
entries in the Notes Register shall be conclusive, and the Issuer may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Holder hereunder for all purposes of this Note. The Notes Register shall be
available for inspection by any Holder, at any reasonable time and from time to
time upon reasonable prior notice.

“Notes” has the meaning set forth on the first page of this Note.

“Optional Redemption Date” has the meaning set forth in Section 2.01(a).

“Optional Redemption Notice” has the meaning set forth in Section 2.01(a).

“Outstanding Principal Amount” has the meaning set forth on the first page of
this Note.

“Payment Amount” has the meaning set forth on the second page of this Note.

“Permitted Holders” shall mean each of (i) the Sponsor and (ii) limited partners
of the Sponsor.

 

7



--------------------------------------------------------------------------------

“Permitted Transferee” means a holder of the Note pursuant to a valid transfer
or assignment in compliance with Article 15.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Redemption Date” has the meaning set forth in Section 2.01(b).

“Redemption Price” has the meaning set forth in Section 2.01(a).

“Required Noteholders” means, as of any date, the holders of more than 50% of
the Notes.

“Restricted Payment” shall mean (a) any direct or indirect distribution or
dividend to any Person on account of any Equity Interests of the Issuer or any
of its Restricted Subsidiaries (other than dividends payable solely in stock of
or other Equity Interests in such Person and stock splits), including, without
limitation, any direct or indirect distribution or dividend to any Person on
account of any warrants or other rights or options to acquire Equity Interests
of the Issuer or any of its Restricted Subsidiaries, (b) any payment (including,
without limitation, any sinking fund payment, prepayment or installment payment)
on account of the purchase, redemption, defeasance or other acquisition or
retirement of any Equity Interest in the Issuer or any of its Restricted
Subsidiaries, including, without limitation, any warrants or other rights or
options to acquire shares of capital stock or other Equity Interests in the
Issuer or any of its Restricted Subsidiaries, (c) any payment of principal of,
or interest on, or payment into a sinking fund for the retirement of, or any
defeasance of, subordinated debt of the Issuer or any of its Restricted
Subsidiaries or (d) any management, consulting or similar fees, or any interest
thereon, payable by the Issuer or any of its Restricted Subsidiaries to any of
their respective Affiliates.

“Restricted Subsidiary” means any Subsidiary of the Issuer which is not an
Unrestricted Subsidiary.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Debt” means any Indebtedness of the Issuer or one of its Restricted
Subsidiaries permitted to be incurred under the terms of the Notes, unless the
instrument under which such Indebtedness is incurred expressly provides that it
is on a parity with or subordinated in right of payment to the Notes; provided,
however, that Senior Debt shall not include:

 

8



--------------------------------------------------------------------------------

(A) accounts payable or any other obligations of the Issuer or a Restricted
Subsidiary to trade creditors created or assumed by the Issuer or a Restricted
Subsidiary in the ordinary course of business in connection with the obtaining
of materials or services (including guarantees thereof or instruments evidencing
such liabilities);

(B) any liability for U.S. Federal, state, local or other taxes owed or owing by
the Issuer or a Restricted Subsidiary;

(C) any obligation of the Issuer or a Restricted Subsidiary to any Subsidiary;
or

(D) any obligations with respect to any Equity Interests of the Issuer.

“Sponsor” means each of Welsh, Carson, Anderson & Stowe XI, L.P., CP IV and WCAS
Management Corporation, and each of their respective Affiliates and related
investment funds and the individual general partners of each of the foregoing
partnerships.

“Subsidiary” shall mean, as applied to any Person, any corporation of which more
than fifty percent (50%) of the outstanding stock having ordinary voting power
to elect a majority of its board of directors, regardless of the existence at
the time of a right of the holders of any class or classes of securities of such
corporation to exercise such voting power by reason of the happening of any
contingency, or any partnership or limited liability company of which more than
fifty percent (50%) of the outstanding Equity Interests, is at the time owned
directly or indirectly by such Person, or by one or more Subsidiaries of such
Person, or by such Person and one or more Subsidiaries of such Person.

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Issuer that at the
time of determination shall be designated an Unrestricted Subsidiary by the
Issuer in the manner provided herein and (b) any Subsidiary of an Unrestricted
Subsidiary. The Issuer may designate any of its newly acquired or newly formed
Subsidiaries after the date hereof to be an

 

9



--------------------------------------------------------------------------------

Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or holds any Lien on any property of,
the Issuer or any other Subsidiary of the Issuer that is not a Subsidiary of the
Subsidiary to be so designated; provided, however, that the Subsidiary to be so
designated has total assets of $10,000 or less at the time of designation. The
value of the total assets of the Subsidiary to be designated as an Unrestricted
Subsidiary shall be determined in good faith by the Issuer’s board of directors
or similar governing body and certified to the Holder. The Issuer may designate
any Unrestricted Subsidiary as a Restricted Subsidiary; provided, however, that
immediately after giving effect to such designation no Default or Event of
Default shall have occurred and be continuing or result therefrom.

ARTICLE 2

REDEMPTION

Section 2.01 (a) Redemption at Option of the Issuer. At any time and from time
to time after the Issue Date, the Issuer may deliver a written notice to the
Holder (the “Optional Redemption Notice”), indicating that the Issuer has
elected to redeem, and is requiring the Holder to submit for redemption, subject
to Section 2.01(d), all or any portion of this Note for an amount in cash as set
forth below (the “Redemption Price”). The Redemption Price with respect to any
such date shall be equal to 100% of the Outstanding Principal Amount of this
Note to be redeemed, plus accrued and unpaid interest on such Outstanding
Principal Amount to the Redemption Date.

The Optional Redemption Notice shall be sent by facsimile and overnight courier
to the Holder and shall indicate (w) the date fixed for redemption, which shall
be not less than five (5) Business Days or more than 30 days after the effective
date of the Optional Redemption Notice (the “Optional Redemption Date”), (x) the
Outstanding Principal Amount of this Note to be redeemed, (y) the place or
places where this Note is to be surrendered for payment of the Redemption Price
and (z) that interest on the portion of this Note to be redeemed will cease to
accrue on such Optional Redemption Date. An Optional Redemption Notice may not
be conditional.

(b) Mandatory Redemption.

(i) Change of Control. The Issuer shall redeem concurrently with any Change of
Control all of the Notes for an amount in cash equal to the Redemption Price.

(ii) Repayments Upon Sales of Assets. Subject to prior application in accordance
with the terms of any documentation governing any Senior Debt, unless otherwise
agreed by the Required Noteholders, on the fifth Business Day following the
receipt of Net Proceeds (Asset Sales) in an aggregate amount greater than
$15,000,000 for each fiscal year of the Issuer other than sale of inventory in
the ordinary course of business, the Notes shall be repaid in an amount equal to
such Net Proceeds (Asset Sales), together with any accrued interest on the
portion of the Notes repaid; provided, however, that no such repayment shall be
required if the Issuer notifies the Noteholders on or before the date such
repayment would otherwise be required under this Section 2.01(b)(ii) that the
Issuer or its Subsidiaries intend to use any or all of such Net Proceeds

 

10



--------------------------------------------------------------------------------

(Asset Sales) to invest in capital assets or Investments in the business of the
Issuer or its Subsidiaries within twelve (12) months of the date of such sale,
lease, transfer or other disposition, in which case, the repayment of the Notes
which is otherwise required under this Section 2.01(b)(ii) up to the amount of
the Net Proceeds (Asset Sales) to be reinvested pursuant to this
Section 2.01(b)(ii) need not be made, but if all or part of such Net Proceeds
(Asset Sales) are not used within such twelve (12) month period (or committed to
be reinvested and actually so reinvested within 90 days after such 12 month
period), then the Notes shall be repaid by an amount equal to the Net Proceeds
(Asset Sales) calculated based on the portion of Net Proceeds (Asset Sales) not
invested pursuant to this Section 2.01(b)(ii) on the day immediately following
such twelve (12) month period (or 90 day period thereafter to the extent so
committed to be reinvested within such 12 month period). Such repayments shall
be applied to the principal amount of the Notes, on a pro rata basis.
Notwithstanding the foregoing provisions of this Section 2.01(b)(ii), if at the
time the Issuer would otherwise be required to required to repay the Notes
pursuant to this Section 2.01(b)(ii), the Issuer does not have access to the
applicable Net Proceeds (Assets Sales) as a result of a restriction contained in
any documentation governing any Senior Debt, then the Issuer shall have no
obligation to repay the Notes pursuant to this Section 2.01(b)(ii) until such
time as and to the extent such restriction no longer applies.

The date of any such consummation pursuant to clause (i) or (ii) above is
referred to herein as a “Mandatory Redemption Date”, and any Optional Redemption
Date or Mandatory Redemption Date is referred to herein as a “Redemption Date”.

(c) Procedures. If the Issuer has elected to exercise its redemption right
pursuant to Section 2.01(a), or in the case of a mandatory redemption event
described in Section 2.01(b), the Issuer shall pay to the Holder, in cash, on
the Redemption Date, by wire transfer of immediately available funds to an
account designated in writing by the Holder, an amount equal to the Redemption
Price. In the event that less than the entire Outstanding Principal Amount of
this Note is being redeemed, then the Issuer shall, at its own expense, issue
and deliver to the Holder within five (5) Business Days after delivery to the
Issuer of this Note, a replacement Note for the Outstanding Principal Amount of
this Note not redeemed by the Issuer.

If the Issuer has elected to exercise its redemption right pursuant to
Section 2.01(a), or in the case of a mandatory redemption event described in
Section 2.01(b) this Note (or portion hereof to be redeemed) shall, on the
Redemption Date, become due and payable at the applicable Redemption Price and
from and after such date (unless the Issuer shall default in the payment of the
Redemption Price) this Note (or portion hereof that was redeemed) shall cease to
bear interest. Upon surrender of this Note for redemption in accordance with
said notice, this Note (or portion hereof to be redeemed) shall be paid by the
Issuer at the Redemption Price.

(d) If the applicable Redemption Date is an Interest Payment Date, the Interest
Payment becoming due on such date shall be payable to the Holder.
Notwithstanding anything herein to the contrary, the Issuer may only exercise
its rights pursuant to Section 2.01(a) so as to redeem Notes from all
Noteholders in proportion to the Outstanding Principal Amount of all Notes held
by each such Noteholder on the applicable Redemption Date.

 

11



--------------------------------------------------------------------------------

ARTICLE 3

NO REISSUANCE OF NOTE

No Notes acquired by the Issuer by reason of redemption, purchase, conversion or
otherwise shall be reissued, and all such Notes shall be retired. Except as
contemplated by Section 2.01(c), no additional Notes shall be authorized or
issued without the consent of the Required Noteholders.

ARTICLE 4

NO IMPAIRMENT

Except as otherwise approved in writing by the Required Noteholders, the Issuer
shall not intentionally take any action which would impair the rights and
privileges of this Note set forth herein or the Holder hereof.

ARTICLE 5

AFFIRMATIVE COVENANTS

Section 5.01 Financial Statements and Reports. The Issuer shall furnish to the
Holder the following financial information:

(a) Annual Financial Statements. Within 120 days after the end of each fiscal
year of the Issuer, the audited consolidated balance sheet of the Issuer and its
Restricted Subsidiaries as of the end of such fiscal year and the related
audited consolidated statements of operations for such fiscal year and for the
previous fiscal year, the related audited consolidated statements of cash flow
and stockholders’ equity for such fiscal year and for the previous fiscal year,
which shall be accompanied by an opinion of an independent certified public
accountants of recognized United States standing.

(b) Quarterly Financial Statements. Within 45 days after the last day of each of
the first three fiscal quarters of the Issuer, the consolidated balance sheet of
the Issuer and its Restricted Subsidiaries as of the end of such fiscal quarter,
and the related consolidated statements of operations and the related
consolidated statements of cash flows for such fiscal quarter, which shall set
forth in comparative form such figures as of the end of and for such fiscal
quarter from the prior fiscal year and shall be certified by the Issuer in a
certificate executed on behalf of the Issuer by its chief financial officer to
have been prepared in accordance with GAAP and to present fairly in all material
respects the financial position of the Issuer on a consolidated basis with its
Restricted Subsidiaries as of the end of such period and the results of
operations for such period, and for the elapsed portion of the fiscal year ended
with the last day of such period, subject only to normal year end and audit
adjustments and the absence of footnotes and supplementary information.

(c) No Default. Concurrently with each delivery of financial statements pursuant
to clauses (a) or (b) of this Section 5.01 a certificate executed on behalf of
the Issuer by the chief financial officer certifying that no event has occurred
and is continuing which constitutes a Default or Event of Default, or describing
each such event and the remedial steps being taken by the Issuer.

 

12



--------------------------------------------------------------------------------

(d) Other Information. Promptly, such additional financial and other information
(x) concerning the Issuer or any of its Restricted Subsidiaries as the Holder
may from time to time reasonably request or (y) delivered by the Issuer to its
creditors under any documentation governing any Senior Debt.

Section 5.02 Notice of Material Events. The Issuer will give prompt notice to
the Holder of (i) any event or condition that constitutes an Event of Default or
Default, and (ii) of any litigation or proceeding affecting the Issuer or its
Restricted Subsidiaries, which could reasonably be expected to result in a
Material Adverse Effect.

Section 5.03 Existence. The Issuer will and will cause each of its Restricted
Subsidiaries to preserve and maintain its legal existence, except as otherwise
permitted hereunder.

Section 5.04 Notice of Changes in Organizational Documents. If there is any
change in the certificate of incorporation or by-laws of the Issuer or any of
its Restricted Subsidiaries, the Issuer will promptly notify the Holder thereof
and deliver the revised copies thereof to the Holder.

Section 5.05 Compliance with Applicable Law. The Issuer will, and will cause
each of its Restricted Subsidiaries to, comply in all respects with the
requirements of all applicable law, except where the failure to do so
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

Section 5.06 Maintenance of Properties. The Issuer will, and will cause each of
its Restricted Subsidiaries to, maintain or cause to be maintained in the
ordinary course of business in good repair, working order and condition
(reasonable wear and tear excepted) all material properties used in their
respective businesses (whether owned or held under lease), other than obsolete
equipment or unused assets.

Section 5.07 Accounting Methods and Financial Records. The Issuer will, and will
cause each of its Restricted Subsidiaries to, maintain a system of accounting
established and administered in accordance with GAAP in all material respects,
keep adequate records and books of account in which complete entries in all
material respects will be made in accordance with GAAP in all material respects
and reflecting all transactions required to be reflected by GAAP and keep
accurate and complete records in all material respects of their respective
material properties and assets.

Section 5.08 Insurance. The Issuer will, and will cause each of its Restricted
Subsidiaries to maintain insurance including, but not limited to, business
interruption coverage, personal property coverage, workmen’s compensation
coverage and directors and officers coverage from responsible companies in such
amounts and against such risks to the Issuer and each of its Subsidiaries as is
prudent for similarly situated companies engaged in similarly situated
industries and such types, with such limits and deductibles and containing such
other terms and conditions as are prudent in the reasonable business judgment of
the Issuer.

 

13



--------------------------------------------------------------------------------

Section 5.09 Payment of Taxes. The Issuer will, and will cause each of its
Restricted Subsidiaries to, pay and discharge all taxes, including, without
limitation, withholding taxes, assessments and governmental charges or levies
required to be paid by them or imposed upon them or their income or profits or
upon any properties belonging to them, prior to the date on which penalties
attach thereto; except that no such tax, assessment, charge, levy or claim need
be paid (x) which is being diligently contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside in
accordance with GAAP on the appropriate books, but only so long as such tax,
assessment, charge, levy or claim does not become a Lien or charge and no
foreclosure, distraint, sale or similar proceedings shall have been commenced.
The Issuer will, and will cause each of its Restricted Subsidiaries to, timely
file all income and material non-income information returns required by federal,
state or local tax authorities before penalties attach thereto.

Section 5.10 Visits and Inspections. The Issuer will, and will cause each of its
Restricted Subsidiaries to, permit representatives of the Holder, upon
reasonable prior written notice, to (i) visit and inspect the properties of the
Issuer or any of its Restricted Subsidiaries during business hours, (ii) inspect
and make extracts from and copies of their respective books and records, and
(iii) discuss with their respective principal officers their respective
businesses, assets, liabilities, financial positions, results of operations and
business prospects. The Issuer and each of its Restricted Subsidiaries will also
permit representatives of the Holder to discuss with their respective
accountants the Issuer’s and its Restricted Subsidiaries’ businesses, assets,
liabilities, financial positions, results of operations and business prospects
to the extent the Issuer is given the opportunity to be present.

ARTICLE 6

NEGATIVE COVENANTS

So long as any amount payable under this Note remains unpaid, the Issuer
covenants and agrees that the Issuer shall not and shall not permit any of its
Restricted Subsidiaries to:

Section 6.01 Limitations on Indebtedness. Incur or assume any Indebtedness
unless after giving pro forma effect to such incurrence on a pro forma basis,
the Leverage Ratio would not be greater than 3 to 1.

Notwithstanding the foregoing, the Issuer and its Restricted Subsidiaries may
incur the following Indebtedness:

(a) Indebtedness incurred pursuant to the Notes, including the accrual and/or
capitalization of interest on this Note and any applicable fees, costs or
expenses associated therewith;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 6.01(b)
and any refinancing, extension or replacement thereof;

 

14



--------------------------------------------------------------------------------

(c) Indebtedness of Issuer or any of its Restricted Subsidiaries to the Issuer
or any other Restricted Subsidiary, so long as to the extent such Indebtedness
is owing by Issuer, it is subordinated to the obligations hereunder;

(d) Guarantees of other Indebtedness permitted pursuant to this Section 6.01;

(e) Indebtedness in respect of Swap Contracts designed to hedge against the
Issuer’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes;

(f) Indebtedness to current or former officers, managers, consultants, directors
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of Issuer or any direct or
indirect parent of Issuer permitted by Section 6.04;

(g) Indebtedness with respect to Capitalized Lease Obligations or with respect
to purchase of equipment; or

(h) Indebtedness incurred by the Issuer or any of its Restricted Subsidiaries in
respect of letters of credit, bank guarantees, supporting obligations, bankers’
acceptances, performance bonds, surety bonds, statutory bonds, appeal bonds,
warehouse receipts or similar instruments issued or created in the ordinary
course of business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims.

Section 6.02 Disposition of Assets. At any time sell, lease, abandon, or
otherwise dispose of any assets, other than:

(a) Dispositions of inventory in the ordinary course of business;

(b) (i) Dispositions of obsolete, surplus or worn out property in the ordinary
course of business and Dispositions in the ordinary course of business of
property no longer used or useful in the conduct of the business of the Issuer
or any of its Restricted Subsidiaries and (ii) Dispositions of property no
longer used or useful in the conduct of the business of the Issuer and its
Restricted Subsidiaries outside the ordinary course of business in an aggregate
amount not to exceed $500,000 per annum;

(c) Dispositions of immaterial assets in the ordinary course of business;

(d) Dispositions of property to the extent that (x) such property is exchanged
for credit against the purchase price of similar replacement property or (y) the
proceeds of such Disposition are promptly applied to the purchase price of such
replacement property;

(e) Dispositions of property to the Issuer or any Restricted Subsidiary;

(f) to the extent constituting Dispositions, the making of Investments permitted
by Section 6.03 and Restricted Payments permitted by Section 6.04;

 

15



--------------------------------------------------------------------------------

(g) Dispositions of cash and Cash Equivalents;

(h) leases, subleases, licenses or sublicenses (including the provision of
software or the licensing of other intellectual property rights) and
terminations thereof, and which do not materially interfere with the business of
the Issuer and its Restricted Subsidiaries, taken as a whole;

(i) transfers of property subject to casualty events or condemnation or eminent
domain;

(j) Dispositions of property not otherwise permitted under this Section 6.02 in
an aggregate amount in any year not to exceed 10.0% of Consolidated EBITDA for
the most recently ended four quarter fiscal period at the time any Disposition
is made pursuant to this clause (j);

(k) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(l) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Issuer and its Restricted Subsidiaries as a whole, as determined in good
faith by the management of the Issuer;

(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(n) the unwinding of any Swap Contracts pursuant to its terms;

(o) sales of non-core assets acquired in connection with Investments; provided
that the aggregate amount of such sales shall not exceed 25.0% of the fair
market value of the acquired entity or business; and

(p) Disposition of the Equity Interests of an Unrestricted Subsidiary for fair
market value as determined in good faith by the Issuer’s board of directors or
similar governing body.

Section 6.03 Investments. Directly or indirectly make any Investment except that
the Issuer and its Restricted Subsidiaries may make:

(q) Investments to purchase Cash Equivalents;

(r) Investments in the Issuer or a Restricted Subsidiary;

(s) Investments in any Person (i) that will, upon the making of such Investment,
become a Restricted Subsidiary or (ii) if as a result of such Investment such
Person is merged or consolidated with or into, or transfers or conveys all or
substantially all its Property to, the Company or a Restricted Subsidiary;

 

16



--------------------------------------------------------------------------------

(t) (i) intercompany loans and advances permitted pursuant to Section 6.01; and
(ii) capital contributions or other Investments by the Issuer or any of its
Restricted Subsidiary in the Issuer or one of its Restricted Subsidiaries;

(u) loans or advances to officers, directors, consultants and employees of the
Issuer or any of its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of the Issuer and (iii) for any other purposes not described in the
foregoing clauses (i) and (ii); provided that the aggregate principal amount
outstanding at any time under clause (iii) above shall not exceed $500,000;

(v) Investments (i) consisting of advances to customers or extensions of credit
in the nature of accounts receivable or notes receivable arising from the grant
of trade credit in the ordinary course of business, and (ii) received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors and other credits to suppliers in the ordinary course of business;

(w) Investments consisting of Restricted Payments permitted by Section 6.04 and
Guarantees of Indebtedness permitted pursuant to this Section 6.01;

(x) Investments existing or contemplated on the Issue Date and set forth on
Schedule 6.03(h) and any modification, replacement, renewal, reinvestment or
extension thereof; provided that the amount of any original Investment under
this clause (h) is not increased except by the terms of such Investment as of
the Issue Date or as otherwise permitted by Section 6.03;

(y) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(z) Investments (including debt obligations and Equity Interests) received in
connection with permitted dispositions under Section 6.02, the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

(aa) other Investments, in an aggregate amount outstanding pursuant to this
clause (k) at any time not to exceed $1,000,000 (net of any return in respect
thereof, including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts);

(bb) advances of payroll payments to officers and employees and advances of fees
and payments to directors and consultants, in each case, in the ordinary course
of business;

(cc) Investments to the extent that payment for such Investments is made solely
with Equity Interests of the Issuer or proceeds thereof or capital contributions
in respect thereof;

 

17



--------------------------------------------------------------------------------

(dd) Investments of a Restricted Subsidiary acquired after the Issue Date or of
a corporation merged or amalgamated or consolidated into the Issuer or merged,
amalgamated or consolidated with a Restricted Subsidiary, after the Issue Date
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation, and
were in existence on the date of such acquisition, merger or consolidation;

(ee) Guarantees by the Issuer or any of its Restricted Subsidiaries of leases
(other than capitalized leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business; and

(ff) Investments in deposit accounts and securities accounts opened in the
ordinary course of business.

Section 6.04 Restricted Payments. Directly or indirectly declare or make any
Restricted Payment except that:

(gg) each Restricted Subsidiary may make Restricted Payments to the Issuer, and
other Restricted Subsidiaries of the Issuer (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Issuer and any other
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(hh) the Issuer and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in Equity Interests;

(ii) repurchases of Equity Interests in the Issuer (or any direct or indirect
parent thereof) deemed to occur upon exercise of stock options or warrants if
such Equity Interests represent a portion of the exercise price of such options
or warrants,

(jj) the Issuer may pay for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of the Issuer, by any future, present
or former employee, officer, director, manager or consultant of the Issuer or
any of its Restricted Subsidiaries upon the death, disability, retirement or
termination of employment of any such Person or pursuant to any employee,
manager or director equity plan, employee, manager or director stock option plan
or any other employee, manager or director benefit plan or any agreement
(including any stock subscription or shareholder agreement) with any such
employee, director, officer or consultant; provided that the aggregate amount of
Restricted Payments made pursuant to this clause (d) shall not exceed an
aggregate amount of $500,000 in any calendar year;

(kk) notwithstanding anything to the contrary herein, the Issuer may make
regularly scheduled payments of interest on any subordinated debt in accordance
with its terms and the applicable subordination agreement;

(ll) the Issuer may make payments for the reimbursement of expenses of board
members in connection with the performance of their duties as directors;

(mm) the Issuer may make consummate transactions expressly permitted pursuant to
Section 6.03 and Section 6.05; and

 

18



--------------------------------------------------------------------------------

(nn) the Issuer may make other Restricted Payments with the proceeds of, in each
case to the extent not otherwise applied: (i) the net proceeds from the sale of
(or capital contributions in respect of) Equity Interests of the Issuer and
(ii) the net proceeds from the sale of the Equity Interests of (or dividend or
distribution received from) an Unrestricted Subsidiary, provided that, the
amount available to be applied for Restricted Payments pursuant to this clause
(iii) shall be net of the aggregate amount of Investments made in Unrestricted
Subsidiaries pursuant to Section 6.03(k).

Section 6.05 Affiliate Transactions. At any time engage in any transaction with
an Affiliate (other than the Issuer or one of its Restricted Subsidiaries), or
make an assignment or other transfer of any of its properties or assets to any
such Affiliate, in each case, on terms materially less advantageous to the
Issuer or such Restricted Subsidiary than would be the case if such transaction
had been effected with a non-Affiliate, except:

(oo) as specifically provided herein (including the payment of any sums
permitted under Section 6.04 hereof and transactions under Section 6.03);

(pp) as may be described on Schedule 2 attached hereto or any amendment or
modification thereto or replacement thereof (so long as any such amendment,
modification or replacement is not disadvantageous to the Noteholders in any
material respect as compared to the applicable agreement in effect on the Issue
Date);

(qq) for agreements and arrangements entered into with employees of the Issuer
or any of its Restricted Subsidiaries as part of normal compensation, incentive
compensation and expense reimbursement;

(rr) the payment or performance of obligations under the Management Agreement;

(ss) the payment of reasonable and customary fees, bonuses, severance,
retirement packages, paid to, and indemnities provided on behalf of, officers,
directors, employees or consultants of the Issuer or any of its Restricted
Subsidiaries;

(tt) the issuance of Equity Interests of the Issuer to the extent not otherwise
restricted hereunder;

(uu) the payment of reasonable out-of-pocket costs and expenses relating to
registration rights and indemnities provided to shareholders; and

(vv) other transactions to the extent that the amount of such transaction does
not exceed $250,000 and the aggregate amount of all such transactions during any
one fiscal year of the Issuer does not exceed $500,000.

Section 6.06 Limitation on Upstream Dividends and Loans by Subsidiaries. Except
for (i) restrictions imposed by applicable law and (ii) restrictions imposed by
the Notes and any documentation governing any Senior Debt, permit any of its
Restricted Subsidiaries to enter into or agree, or otherwise become subject, to
any agreement, contract or other arrangement with any Person pursuant to the
terms of which (a) such Subsidiary is or would be prohibited or otherwise

 

19



--------------------------------------------------------------------------------

restricted from declaring or paying any cash dividends or distributions on any
class of its Equity Interests owned directly or indirectly by the Issuer or from
making any other distribution on account of any class of any such Equity
Interests owned directly or indirectly by the Issuer; or (b) such Restricted
Subsidiary would be prohibited from making loans to the Issuer or repaying loans
or advances to the Issuer; provided that the foregoing clauses shall not apply
to contractual obligations which (i) are binding on a Restricted Subsidiary at
the time such Restricted Subsidiary first becomes a Restricted Subsidiary of the
Issuer, so long as such contractual obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Issuer,
(ii) arise in connection with any Disposition permitted by Section 6.02 and
relate solely to the assets or Person subject to such Disposition, or (iii) are
customary restrictions in leases, subleases, licenses, sublicenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto.

ARTICLE 7

OBLIGATIONS ABSOLUTE

No provision of this Note shall alter or impair the obligation of the Issuer,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the time, place and rate, and in the manner, herein prescribed.

ARTICLE 8

WAIVERS OF DEMAND, ETC.

The Issuer hereby expressly waives (to the extent permitted by applicable law)
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and will be directly and primarily liable for the payment of all
sums owing and to be owing hereon, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.

ARTICLE 9

REPLACEMENT NOTES

In the event that the Holder notifies the Issuer that this Note has been lost,
stolen or destroyed, a replacement Note identical in all respects to the
original Note (except for registration number and Outstanding Principal Amount,
if different than that shown on the original Note) shall be issued by the Issuer
to the Holder; provided that the Holder executes and delivers to the Issuer an
agreement reasonably satisfactory to the Issuer to indemnify the Issuer from any
loss incurred by it in connection with such lost, stolen or destroyed Note.

 

20



--------------------------------------------------------------------------------

ARTICLE 10

PAYMENT OF EXPENSES

The Issuer agrees to pay all reasonable expenses, including reasonable
attorneys’ fees, which may be incurred by the Holder in connection with any
waiver or consent hereunder, any amendment hereof, any Event of Default or
alleged Event of Default hereunder or in enforcing the provisions of this Note
and/or collecting any amount due under this Note.

ARTICLE 11

DEFAULTS AND REMEDIES

Section 11.01 Events of Default. If any one or more of the following events
(each, an “Event of Default”) occurs and is continuing:

(a) any default by the Issuer in any payment of interest on this Note when the
same becomes due and payable, and such default continuing for a period of 180
calendar days;

(b) any default by the Issuer in the payment of any principal on this Note when
the same becomes due and payable at the Maturity Date, upon acceleration or
otherwise;

(c) the Issuer shall default in the observance or performance of any other
agreement contained in this Note (other than as provided in paragraphs (a) and
(b) of this Section 11.01), and such default shall continue un-remedied for a
period of thirty (30) calendar days after the receipt of notice of such default
shall have been given to the Issuer by the Required Noteholders;

(d) any representation or warranty made or deemed made by the Issuer herein or
in any other document furnished by it at any time under or in connection with
this Note shall prove to have been inaccurate in any material respect on or as
of the date made or deemed made or furnished;

(e) there shall be entered and remain unstayed a decree or order for relief in
respect of the Issuer or any of its Restricted Subsidiaries under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
applicable foreign, Federal or state bankruptcy law or other similar law, or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
similar official of the Issuer or any of its Restricted Subsidiaries, or of any
substantial part of their respective properties, or ordering the winding-up or
liquidation of the affairs of the Issuer or any of its Restricted Subsidiaries;
or an involuntary petition shall be filed against the Issuer or any of its
Restricted Subsidiaries and a temporary stay entered, and (i) such petition and
stay shall not be diligently contested, or (ii) any such petition and stay shall
continue undismissed for a period of sixty (60) consecutive days;

(f) the Issuer or any of its Restricted Subsidiaries shall file a petition,
answer or consent seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other applicable foreign, Federal
or state bankruptcy law or other similar law, or the Issuer or any of its
Restricted Subsidiaries shall consent to the institution of proceedings
thereunder or to the filing of any such petition or to the appointment or taking
of possession of a

 

21



--------------------------------------------------------------------------------

receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or any of its Restricted Subsidiaries or of any
substantial part of their respective properties, or the Issuer or any of its
Restricted Subsidiaries shall take any action in furtherance of any such action;

(g) there is entered by any court or arbitration panel against the Issuer or any
of its Restricted Subsidiaries a final non-appealable monetary judgment, decree
or award not covered by insurance or indemnification, for the payment of money
which exceeds singly or in the aggregate with other such judgments, $5,000,000,
and if, within sixty days after the entry, issue or levy thereof, such judgment,
shall not have been paid or discharged or stayed pending appeal or removed to
bond, or if, after the expiration of any such stay, such judgment, warrant or
process shall not have been paid or discharged or removed to bond within 60 days
thereafter;

(h) there shall occur (i) any payment default (after giving effect to all grace
periods and notices) under any instrument, document or agreement relating to any
Indebtedness of the Issuer or any of its Restricted Subsidiaries in an aggregate
principal amount exceeding $5,000,000; (ii) any event or condition the
occurrence of which would permit acceleration of such Indebtedness, or which, as
a result of a failure to comply with the terms thereof, would make such
Indebtedness otherwise due and payable, and which event or condition has not
been cured within any applicable cure period or waived in writing prior to any
declaration of an Event of Default or acceleration of the Loans hereunder; or
(iii) an acceleration of any Senior Debt; or

(i) Any Note or any material provision thereof, shall at any time and for any
reason (other than as expressly permitted hereunder or thereunder or the
satisfaction in full of all the obligations under this Note) be declared by a
court of competent jurisdiction to be null and void, or a proceeding shall be
commenced by the Issuer or any of its Restricted Subsidiaries seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof or satisfaction of the Obligations), or
the Issuer or any of its Restricted Subsidiaries shall deny that it has any
liability or obligation for the payment of principal or interest purported to be
created under any Note (other than for payment of the Obligations); or

(j) Any Change of Control shall occur;

then, the Required Noteholders may, at their option, by notice to the Issuer,
declare all the Notes to be forthwith due and payable, whereupon the principal
of the Notes, together with accrued interest thereon, shall become forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are expressly waived by the Issuer; provided, however, that in any
event described in Section 11.01(e) or (f), all the Notes, together with
interest accrued thereon, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Issuer.

Section 11.02 Acceleration. The Required Noteholders may rescind an acceleration
and its consequences if the rescission would not conflict with any judgment or
decree and if all existing Events of Default have been cured or waived except
nonpayment of principal or interest that has become due solely because of
acceleration. No such rescission shall affect any subsequent Default or impair
any right consequent thereto. A delay or omission by the Required

 

22



--------------------------------------------------------------------------------

Noteholders or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default. No remedy is exclusive of any other
remedy. All available remedies are, to the extent permitted by law, cumulative.

Section 11.03 Waiver of Past Defaults. Waiver of Past Defaults. The Required
Noteholders may waive any past or existing Default and its consequences. When a
Default is waived, it is deemed cured, and any Event of Default arising
therefrom shall be deemed to have been cured, but no such waiver shall extend to
any subsequent or other Default or impair any consequent right. No failure to
exercise and no delay in exercising, on the part of the Required Noteholders or
any Holder, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Section 11.04 Waiver of Stay or Extension Laws. The Issuer (to the extent it may
lawfully do so) shall not at any time insist upon, or plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
wherever enacted, now or at any time hereafter in force, which may affect the
covenants or the performance of this Note, and the Issuer (to the extent that it
may lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and shall not hinder, delay or impede the execution of any power herein
granted to the Holder, but shall suffer and permit the execution of every such
power as though no such law had been enacted.

ARTICLE 12

SUBORDINATION

Section 12.01 Agreement to Subordinate. If requested by a holder of Senior Debt,
the Holder agrees to subordinate the Indebtedness and other obligations
evidenced by this Note pursuant to the terms and conditions of a subordination
agreement reasonably satisfactory to the Holder.

ARTICLE 13

SAVINGS CLAUSE

In case any provision of this Note is held by a court of competent jurisdiction
to be excessive in scope or otherwise invalid or unenforceable, such provision
shall be adjusted rather than voided, if possible, so that it is enforceable to
the maximum extent possible, and the validity and enforceability of the
remaining provisions of this Note will not in any way be affected or impaired
thereby.

 

23



--------------------------------------------------------------------------------

ARTICLE 14

ENTIRE AGREEMENT; AMENDMENTS

This Note constitutes the full and entire understanding and agreement between
the Issuer and the Holder with respect to the subject hereof. Neither this Note
nor any term hereof may be amended, waived, discharged or terminated other than
by a written instrument signed by the Issuer and the Required Noteholders.
Notwithstanding the foregoing, if (x) any amendment or waiver of any provision
or term of this Note is proposed at any time after the dissolution of CP IV
and/or the distribution of Notes to the members of CP IV and (y) such amendment
or waiver would reduce the principal of, or rate of interest on, any Note or
postpone the date fixed for any payment of principal and/or interest on any
Note, such amendment or waiver shall require the written consent of a majority
in interest of all Holders of Notes other than CP IV and its Affiliates
(determined by reference to the aggregate principal amount of Notes held by such
other Holders).

ARTICLE 15

TRANSFER; ASSIGNMENT, ETC.

Prior to an Initial Public Offering this Note shall not be assignable by Holder
except with prior consent of a Board Majority of the Minority (as such term is
defined in the Issuer’s Certificate of Incorporation, as amended), such consent
not to be unreasonably withheld and after an Initial Public Offering there shall
be no such restriction on assignment. Subject to the foregoing sentence, Holder
may exchange any Note for Notes of different denominations, by surrendering such
Note to the Issuer together with written instructions for the issuance of one or
more new Notes specifying the respective principal amounts of each new Note.
Subject to any restrictions under applicable law, with the prior written consent
of the Required Noteholders, a Holder may transfer a Note to a new Holder, by
surrendering such Note to the Issuer duly endorsed for transfer or accompanied
by a duly executed instrument of transfer naming the new Holder, together with
written instructions for the issuance of one or more new Notes specifying the
respective principal amounts of each new Note and the name of each new Holder
and each address therefor. In each case, the Issuer shall simultaneously deliver
to such Holder or its designee such new Notes and shall mark the surrendered
Notes as canceled. In lieu of the foregoing procedures, a Holder may, with the
prior written consent of the Required Note Holders, assign a Note (in whole but
not in part) to a new Holder by sending written notice to the Issuer of such
assignment specifying the new Holder’s name and address; in such case, the
Issuer shall promptly acknowledge such assignment in writing to both the old and
new Holder. The Issuer shall not be required to recognize any subsequent Holder
of a Note unless and until the Issuer has received reasonable assurance that all
applicable transfer taxes have been paid.

ARTICLE 16

NO WAIVER

No failure on the part of the Holder to exercise, and no delay in exercising,
any right, remedy or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by the Holder of any right, remedy or power
hereunder preclude any other or future exercise of any other right, remedy or
power. Each and every right, remedy or power hereby granted to the Holder or
allowed it by law or other agreement shall be cumulative and not exclusive of
any other, and may be exercised by the Holder from time to time.

 

24



--------------------------------------------------------------------------------

ARTICLE 17

NOTICES

Unless otherwise provided herein, any notices, consents, waivers or other
communications required or permitted to be given under the terms of this Note
must be in writing and will be deemed to have been delivered: (i) upon receipt,
when delivered personally, (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

If to the Issuer:

Valeritas, Inc.

750 Route 202 South

Suite 100

Bridgewater NJ 08807

Attention: Chief Financial Officer

Telephone: 908-927-9920

Facsimile: 908-927-9927

With a copy to:

Morgan, Lewis & Bockius, LLP

502 Carnegie Center

Princeton NJ 08540

Telephone number: 609-919-6600

Facsimile number: 609-919-6701

Attention: Steven M. Cohen, Esquire

If to the Holder, to its address and facsimile number appearing in the Notes
Register, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) Business Days prior to the
effectiveness of such change. Written confirmation of receipt (x) given by the
recipient of such notice, consent, waiver or other communication,
(y) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (z) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

25



--------------------------------------------------------------------------------

ARTICLE 18

HOME OFFICE PAYMENT; MISCELLANEOUS

The Issuer shall make all cash payments due on this Note in immediately
available funds to a bank account of the Holder specified in writing by the
Holder to the Issuer. Whenever the sense of this Note requires, words in the
singular shall be deemed to include the plural and words in the plural shall be
deemed to include the singular. Paragraph headings are for convenience only and
shall not affect the meaning of this document.

ARTICLE 19

CHOICE OF LAW AND VENUE; WAIVER OF JURY TRIAL

This Note shall be governed by and construed in accordance with the law of the
State of New York. The Issuer hereby irrevocably consents to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York or any New York State court sitting in New York City (and of the
appropriate appellate courts therefrom) in any suit, action or proceeding
seeking to enforce any provision of, or based on any suit, action or proceeding
arising out of or in connection with, this Note or the transactions contemplated
hereby and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in this Article 19 shall be deemed
effective service of process on such party. THE ISSUER HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS NOTE.

ARTICLE 20

INDEMNITY

The Issuer agrees to indemnify and hold harmless each Noteholder and each of
their respective Affiliates, employees, representatives, shareholders, officers,
directors, trustees, agents and advisors (any of the foregoing shall be an
“Indemnitee”) from and against any and all claims, liabilities, losses, damages,
actions, reasonable attorneys’ fees and expenses (as such fees and expenses are
incurred) and demands by any party, including the costs of investigating and
defending such claims, whether or not the Issuer, any Subsidiary thereof or the
Person seeking indemnification is the prevailing party arising out of (i) the
Notes or otherwise under this agreement, or any transaction contemplated hereby
or thereby, (ii) any claims against the Noteholders, or any of them, by any
shareholder or other investor in or lender to the Issuer or any

 

26



--------------------------------------------------------------------------------

Subsidiary thereof, by any brokers or finders or investment advisers or
investment bankers retained by the Issuer or by any other third party, arising
out of this Note; provided that no Indemnitee will be indemnified hereunder for
its gross negligence or willful misconduct.

[Remainder of this page intentionally left blank]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed by
its officer thereunto duly authorized.

Dated: September 8, 2011

 

VALERITAS, INC. By:  

/s/ Kristine Peterson

  Name: Kristine Peterson   Title: CEO

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

WCAS CAPITAL PARTNERS IV, L.P. By:   WCAS CP IV Associates LLC,   its General
Partner By:  

/s/ Jonathan Ratner

  Name: Jonathan Ratner   Title: Managing Member

SIGNATURE PAGE TO PROMISSORY NOTE